DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the partially overlapping head of the locking screw as recited in claim 11 at lines 9-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite for the recitation of “the apertures having threads” in line 3.  As can be seen in Fig. 1A and 1B only some apertures have threads formed therein making those apertures for locking screws while the other apertures are without threads to accommodate the bone screws.  Therefore, it is unclear if all the apertures have threads therein, as claim 1 currently reads, what the difference between the bone screws and locking screws would be.  In the interest in compact prosecution, the claim will be interpreted in light of the drawings so that only some of the apertures have threads.
Claims 2-10 are rejected as indefinite for the depending upon an indefinite claim.
Claim 6 
Claim 11 is rejected as indefinite for the recitation of “bone plate apertures” in line 7 and “the aperture” in line 8.  Claim 11 in lines 2-3 describes two different sets of apertures one for bone screws and one for locking screws.  The description of just apertures in lines 7-8 is not clear as to which set of apertures is being referred to.  In the interest in compact prosecution the “bone plate apertures” will be examined as if they referred to the bone screw apertures while the “the apertures” will be examined as if it referred to the locking screw apertures.
Claims 12-17 are rejected as indefinite for the depending upon an indefinite claim.
Claim 13 are rejected as indefinite for the recitation of “have a non-continuous cross section” in lines 1-2.  It is unclear how or where along the screw this cross section is taken.
Claims 14-16 are rejected as indefinite for the depending upon an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 11, and 13-16(a)(1) as being anticipated by Gause et al (US Patent Pub. 20040039387A1).
Gause discloses an orthopedic system (system for stabilizing a portion of the spine).  Specifically in regards to claim 1, Gause discloses a bone plate (400), the bone plate (400) comprising a top (44) and a bottom (46) with apertures (70,71, 90) therethrough, the apertures (90) having threads (92) (Plate 400 is similar to plate 22 shown in Fig. 3-5 which is being used to describe the minute details however, plate 400 has more connections 32.) (Fig. 5, 9-10, and 16; and Pg. 7 Para. [0088], Pg. 3 Para. [0050], Pg. 4 Para. [0060] ad [0063]).  A plurality of bone screws (24), the bone screws (24) comprising a head (100) and a shaft (102); a plurality of locking screws (26 composed of 150,152), the locking screws (26) comprising a head (152 and 154), a shaft (156), threads (158) and a longitudinal axis (axis through center of 150) (Fig. 6 and 9-10, Page 4 Para. [0064] and Page 5 Par. [0068]-[0070]).  Gause discloses wherein the bone plate apertures (70,71) comprise a smaller diameter than the bone screw head (100); and wherein the threads (158) of the locking screw (26) mate with the threads (92) of the aperture (90) (As can be seen in Fig. 5, the portion 82 of openings 70,71 has a larger diameter than the cylindrical portion 80, and wherein the head 100 is complementary to the portion 82.  Therefore, the diameter of portion 82 in apertures 70,71 is smaller than the head 100.) (Fig. 9-10 and Fig. 5; Page 4 Para. [0062] and Page 4 Para. [0064] to Page 5 Para. [0065]).
In regards to claims 2-3, Gause discloses wherein the bone plate (400) is a cervical bone plate, or wherein the bone plate (400) is a lumbar bone plate (Page 2 Para. [0048]).
In regards to claim 6
In regards to claims 7-9, Gause discloses wherein the bone plate (400) is configured to attach to two vertebrae, three vertebrae, or four or more vertebrae (As can be seen in Fig. 16, plate 400 can be attached to up to four levels of vertebra.) (Fig. 16 and Page 8 Para. [0088]).
In regards to claim 11
In regards to claim 13, Gause discloses wherein the locking screws (26) have a non-continuous cross section (If the cross section of fastener 150 were taken of the head 154 at a plane having the tool receiving recess 166 then the section would be non-continuous due to the gaps created in the head 154 by the recess 166.) (Fig. 1 and 9-10).
In regards to claims 14-15, Gause discloses wherein the cross section of the locking screws has three openings or four openings (If the cross section of fastener 150 were taken of the head 154 at a plane having the tool receiving recess 166 then the section would be non-continuous due to the gaps created in the head 154 by the recess 166.  Therefore, the gaps created in the cross section of the head by means of the tool recess would be four gaps.) (Fig. 1 and 9-10).
In regards to claim 16, Gause discloses wherein the bone screw apertures (70,71) and locking screw apertures (90) are counter sunk (Gause discloses that the aperture 90 has portion 94 which is countersunk while openings 70,71 have portion 84 that acts as a countersink.) (Fig. 5, and Page 4 Para. [0062]-[0063] and Page 5 Para. [0072]).


Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al (US Patent Pub. 20030093082A1).
Campbell discloses an orthopedic system (bone screw retaining system).  Specifically in regards to claim 18, Campbell discloses a bone plate (1), the bone plate (1) comprising a top and a bottom with apertures (102) therethrough; a non-continuous ring (104) positioned within each aperture (102) with the non-continuous ring (104) attached to the bone plate (1) in at least one point (connected by insertion to 131) (Fig. 6-7C; and Page 4 Para. [0062]-[0063]).  Campbell 
In regards to claim 19, Campbell discloses wherein the non-continuous ring (104) includes a vertical slot (142) (Fig. 7c).


Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talaber et al (US Patent 6261291B1).
Talaber discloses an orthopedic system (orthopedic implant assembly).  Specifically in regards to claim 18, Talbar discloses a bone plate (11), the bone plate (11) comprising a top and a bottom (bottom is surface of 11 that contacts 15) with apertures (13) therethrough; a non-continuous ring (12) positioned within each aperture (13) with the non-continuous ring (12) attached to the bone plate (11) in at least one point (As can be seen in Fig. 2-3, the member 12 is secured in bore 13 of the element 11 by means of sitting and being retained in the groove 21.) (Fig. 1-6; and Col. 4 lines 13-44).  A plurality of bone screws (14), the bone screws (14) comprising a head (24) and a shaft (23) with the head (24) having a diameter; wherein the bone plate apertures (12) comprise a smaller diameter (diameter of 17 of 13) than the bone screw head 
In regards to claim 20, Talaber discloses wherein the non-continuous ring (12) includes an angled slot (slot shown separating the ends of 12) (Fig. 2 and 4A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gause in view of Jackson (US Patent Pub. 20020068938A1).
Gause discloses an orthopedic system comprising a bone plate with apertures, a plurality of bone screws, and a plurality of locking screws.  However, Gause is silent as to the threads on the locking screw oriented towards the head at an angle of 10-20 degrees.
Jackson discloses an orthopedic system.  Specifically in regards to claim 4, Jackson discloses wherein the threads (40) of the locking screw (1) are oriented toward the head (16) of the locking screw (1) (Fig. 2-3; and Page 2 Para. [0007]; Page 3 Para. [0025]-[0026] and [0029]).  In regards to claim 5, Jackson discloses wherein the threads (40) are orientated at an angle of 10° to 20° (angle B) above a line perpendicular to the longitudinal axis of the locking screw (1) (Jackson discloses wherein the intersection 62 of the leading surface 60 with a plane passing 1

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gause in view of Simonson (US Patent Pub. 20130072990A1).
Gause discloses an orthopedic system comprising a bone plate with apertures, a plurality of bone screws, and a plurality of locking screws.  In regards to claims 10 and 12, Gause discloses bone screws (24) and locking screws (26) (Fig. 6, 9-10), and as can be seen in Fig. 10-12 the threads (158) of the fastener (150) extends into the bone (Fig. 10-12).  However, Gause is silent as to the threads on the locking screws is opposite the thread direction of the bone screws.
Simonson discloses in regards to claims 10-12.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gause in view of Hardcastle et al (US Patent 6579290B1).
Gause discloses an orthopedic system comprising a bone plate with apertures, a plurality of bone screws, and a plurality of locking screws.  In regards to claim 17, Gause discloses bone screws (24) and locking screws (26) (Fig. 6, 9-10), and as can be seen in Fig. 10-12 the threads (158) of the fastener (150) extends into the bone (Fig. 10-12).  However, Gause is silent as to the locking screw having a variable diameter.
Hardcastle in regards to claim 17, discloses wherein a diameter of a body (101) of the locking screw (100) is variable based on a force applied to the body (101) of the locking screw (100) (As can be seen in Fig. 7-10, screw 100 has two slots 106 in the shank 101 that allow for the shank to expand when the expansion element 124 is inserted within passage 105 of the screw 101.  This expansion would change the diameter of the shank 101.)  (Fig. 6-10; and Col. 5 line 63 to Col. 60).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the fastener (150) of Gause to be expandable with a variable diameter as taught in Hardcastle in order to lock the screw into the borehole and inhibit it from backing out or loosening (Col. 6 lines 55-60).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.manufacturingtomorrow.com/article/2017/07/understanding-screw-threading/10073, last accessed on 12/3/21